DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The After-Final Amendment filed 07 September 2021 has been received and considered.
Claims 17, 18, and 26-43 are pending.

Double Patenting
The nonstatutory double patenting rejections are withdrawn based on the Approved Terminal Disclaimer filed 07 September 2021.

Allowable Subject Matter
Claims 17, 18, and 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally teaches determining whether communication is authorized, but fails to explicitly disclose, “determining that the communication is authorized based at least in part on the first virtual network address for the first virtual machine hosted by the first physical computing system represented in the indicated source address, and based at least in part on the second virtual network address associated with the substrate network address of the second physical computing system for the destination node; and send, based at least in part on determining that the communication is authorized, a modified communication to the associated substrate network address of the second physical computing system for the destination node, wherein the modified communication includes at least a portion of the communication and is addressed to the associated substrate network address of the second physical computing system” (as in claim 17 and similarly claimed in each independent claim) when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Pyzocha/Primary Examiner, Art Unit 2419